Case: 10-51134     Document: 00511598372         Page: 1     Date Filed: 09/09/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 9, 2011
                                     No. 10-51134
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDITH MOSQUERA DE FLORES, also known as Edith Mosquera-Valencia,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-2246-1


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Edith Mosquera De Flores (Mosquera) appeals her sentences following her
convictions on one count of illegal reentry into the United States, a violation of
8 U.S.C. § 1326, and one count of false personation in immigration matters, a
violation of 18 U.S.C. § 1546. The district court sentenced her within her
advisory guidelines range to concurrent terms of 48 months of imprisonment and
three years of nonreporting supervised release for each count.                    Mosquera



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-51134   Document: 00511598372       Page: 2   Date Filed: 09/09/2011

                                 No. 10-51134

contends that her sentences are substantively unreasonable. She does not
challenge her sentences for procedural error.
      The substantive reasonableness of a sentence is reviewed under an
abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007).
Mosquera contends that her punishment was too severe because U.S.S.G.
§ 2L1.2 effectively double counts the defendant’s criminal record in establishing
the guidelines range. She further contends that her sentences overstated the
seriousness of her illegal reentry offense and failed to properly reflect her
personal history and characteristics. “[T]he sentencing judge is in a superior
position to find facts and judge their import under [18 U.S.C.] § 3553(a) with
respect to a particular defendant.” United States v. Campos-Maldonado, 531
F.3d 337, 339 (5th Cir. 2008). Mosquera’s sentences are presumed reasonable
because they fell within her guidelines range, see United States v.
Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008), and she has not shown
sufficient reason for this court to disturb that presumption.
      AFFIRMED.




                                       2